Title: To George Washington from Major John Clark, Jr., 6 October 1777
From: Clark, John Jr.
To: Washington, George



My dear General
Octr 6th 1777 10 oClock P.M.

I wrote you by Express at 5 this Evening which I hope you have reced—A Gent. an intimate acquaintance this moment arrived from Philadelphia (his name I must conceal for particular reasons) which place he left at 11 oClock this Day—& confirms what I wrote you & further Ads—Gen. Knyphausen is wounded in the hand—Genl D[e]peisters son an A.D.C. is killed as also Cols. Abercrombie, Bird, Walcot, & many others of the first character—my informant also says he was at German Town saw about 50 killed—but some one came up & told him & Company who were with him—that they cou’d not be permitted to go on the field of action as ’twas too disagreeable a sight—he says the Enemy suffered prodigiously—he heard many Officers say that you had completely surprised them notwithstanding a deserter gave notice of Your design—he says the Enemy have got possession of red Bank & Billingsport are fortifying & transporting their heavy Cannon consisting of 12 & 18 pounders—that they have got up the lower tier of the Chevaux de frize—Provisions are scarce with them—Gen. Howe has ordered the Inhabitants to patrole every Night through the City—Mr Chews House shot to pieces—my friend says hes never saw such shocking sights—all the Troops were in action except a few Guards—he ads if the Troops had arrived at the middle Ferry earlier ’twou’d have prevented the Enemy’s reinforcement from the City joining the main body People go & come as usual into the City from this County—If a few Troops were sent down the Schuylkill it wou’d prevent—I am further informed the number of prisoners taken amounts to about 400—the Enemy’s Waggons are constantly going towards Chester—This information you may depend on. I am Your Excellencies Most Obedt Very humble Servt

Jno. Clark Junr


The Enemy were cannonading our Fort when he came away.

